Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insur*965anee benefits because he refused an offer of suitable employment without good cause.
Claimant refused an offer from a former employer to return to his job as a meat cutter, in part because he did not want to work weekends. The Unemployment Insurance Appeal Board ruled, inter alia, that claimant was disqualified from receiving benefits because he had refused an offer of suitable employment without good cause. Substantial evidence supports the Board’s decision. That claimant was waiting to be recalled for construction work does not constitute good cause for refusing employment for which he was suited by training and experience (see, Matter of Greenawalt [Sweeney], 245 AD2d 947; Matter of Pigott [Met Constr. Corp.—Sweeney], 240 AD2d 836). We accordingly find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.